185 F.2d 1020
Anthony V. DI PIETRO, Plaintiff,v.Samuel DRAGSTINE, Individually and Trading as Turkey PointFarms, and Marsden Berry, and Lawrence Smith, Defendants andThird-Party Plaintiffs, Appellants v. PhiladelphiaTransportation Company, Third-Party Defendant.
No. 10349.
United States Court of Appeals Third Circuit.
Argued Jan. 15, 1951.Decided Jan. 18, 1951.

Harrison G. Kildare, Philadelphia, pa.  (Rawle & Henderson, Philadelphia, Pa., Joseph W. Henderson, Philadelphia, Pa., on the brief), for defendants-appellants Samuel Dagastine and Lawrence Smith.
Charles Lakatos, Philadelphia, Pa.  (Wilfred R. Lorry and Freedman, Landy & Lorry, all of Philadelphia, Pa., on the brief), for Plaintiff-Appellee Anthony V. Di Pietro.
Harold Scott Baile, Jay B; Leopold, Philadelphia, Pa., on the brief., for Philadelphia Transp. Co.
Before GOODRICH, KALODNER and STALEY, Circuit Judges.


1
PER CURIAM;


2
This appeal involves the liability of the appellants in a personal injury claim by the individual plaintiff and a property damage claim by the intervening plaintiff.  The case was brought to a jury through special interrogatories carefully framed by the Trial Judge and answered by the jury.  The only questions involved are those of fact and we find no basis for setting aside the special findings or the conclusions reached by the Trial Judge upon them.


3
The judgments will be affirmed.